Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Reasons for Allowance

Claims 2-21 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

As per claim 2, 
A hub transmitter for a digital fiber link, comprising: a delta-sigma analog-to-digital converter (ADC) configured to (i) obtain a digitized sequence of an input analog signal within a target bandwidth of the digital fiber link, (ii) apply a noise transfer function (NTF) to the digitized sequence to generate a digitized output signal that is substantially separated, in the frequency domain, from quantization noise of the digitized sequence; and an output interface configured to transmit the digitized output signal to a remote receiving unit in operable communication with the digital fiber link, wherein the NTF of the ADC corresponds to a filter of the remote receiving unit, such that the remote receiving unit is enabled to, upon receipt of the transmitted digitized output signal, retrieve from the digitized output signal a second analog signal that is substantially similar to the input analog signal within the target bandwidth.

The terminal disclaimer filed on 9/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,742,321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 The Claims 2,3,4, 5,6,7,8,9,10,11,12,13,14,15,16,17,19,20 and 21 are mentioned within Application 16,163,505 are same as the allowable subject matter as those in parent application 16/450,822 (Patent # 10,742,321), therefore the terminal disclaimer overcame the Double Patenting rejection made on 6/07/2021 by the Examiner.  The Claims are therefore considered Allowable. 

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637